     Case 2:19-cv-01155-KWR-CG Document 101 Filed 03/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SUSAN HYLTON,

               Plaintiff,

v.                                                         CV No. 19-1155 KWR/CG

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF DONA ANA, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on April 14, 2021, at

2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
